Title: To Benjamin Franklin from William Lee, 5 August 1778
From: Lee, William
To: Franklin, Benjamin


Sir.
August 5th: 1778
I have received a letter from Robert Morris Esqr. informing me that he has impower’d Mr. Ross to settle the affairs of his late Brother Thomas Morris Esqr. and I presume he has also authorized Mr. Ross to receive and take into his possession the papers of the late Mr. Thos. Morris. Therefore if Mr. Ross shou’d apply to you on this Subject and you think the powers he has are sufficient to warrant the delivery to him of those papers, you will please to deliver to him all those papers of the late Mr. Thomas Morris of a private nature or that relate to the house of Messrs. Willing Morris & Co. which were left by me in your Custody, take a receipt from Mr. Ross specifying the number of peices of paper that he so receives. Those papers of the late Mr. Thos. Morris that concern or relate to the Public business you will no doubt still continue to keep in your custody.
There must be among those papers a few letters of my writing which please to deliver to my Brother The Honourable Arthur Lee Esqr. for me. I have the Honour to be with great Consideration Sir Your most Obedient and most Humble Servant
W. Lee
To The Honourable Benjamin: Franklin Esqr Passy near Paris
 
Endorsed: Recd the 11th
Notation: W. Lee August 5, 78. to BF
